DETAILED ACTION
Drawings
1.	Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lower framing plate main body” (claims 2-3), “upper framing plate main body” (claims 4-5), “tube having different cross-sectional shapes” (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
2.	The disclosure is objected to because of the following informalities: 
- both “the collision end buffer (304)” and “the grip end buffer member (304)” are labeled with reference numeral 304
- both “pre-embedded fasteners 202” and “pre-embedded fastening nuts 202” are labeled with reference numeral 202.  
- no reference numeral identifying the lower framing plate main body and upper framing plate main body. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitations therein to a “lower framing plate main body” (claims 2-3) and “upper framing plate main body” (claims 4-5) are considered indefinite because neither the drawings or specification provide guidance on what structure constitutes a “main body” of the upper framing plate and lower framing plate. One ordinary skilled in the art cannot properly ascertain the metes and bounds of these limitations without guidance from the specification. Claims 11-12 are rejected based on their dependency to 2. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “the puppet components closed to the lower framing plates at two sides” is unclear, confusing and indefinite. One ordinary skill in the art cannot properly ascertain the metes and bounds of this phrasing. Claims 8-9 are rejected based on their respective dependency to 7. 


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, 4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih (US Pub. No. 2004/0026853).
As per claim 1, Shih teaches a separated peripheral frame device for a soccer table 10 (paragraph [0017]), comprising a plurality of lower framing plates 12, 14, a plurality of upper framing plates 31, a plurality of operating rod components 16 and a plurality of framing plate fasteners 32 (Fig. 3; paragraphs [0018]-[0019), wherein the plurality of lower framing plates 12, 14 and the plurality of upper framing plates 31 are separable and fixed by the framing plate fasteners 32 (Fig.’s 2-3; paragraph [0019]); the plurality of lower framing plates 12, 14 and the plurality of upper framing plates 31 are connected to table legs 11 to form the soccer table 10 (paragraph [0017]; Fig.’s 2-3); the plurality of operating rod components 16 are provided between the plurality of lower framing plates 12, 14 and the plurality of upper framing plates 31, and are configured to rotate and move (“slidably supported” – paragraph [0018]; paragraph [0022]).  
As per claim 2, Shih teaches wherein each lower framing plate 12, 14 comprises a plurality of lower framing plate bearing grooves 13 (“recesses” – paragraph [0018]) and/or a plurality of lower framing plate through holes; the plurality of lower framing plate bearing 13 are provided on a lower framing plate main body at 12, 14 (Fig. 3).  Per MPEP 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  Since Shih teaches the lower framing plate bearing grooves (i.e. one of two structures claimed in the alternative), the claim is considered met. It is further noted any proceeding/dependent claim limitations pertaining to the lower framing plate through holes will not be given patentable weight as they depend from structure claimed in the alternative. Applicant is advised to positively recite both structures by amending “and/or” to “and” should they seek to capture both structures.  
As per claim 4, Shih teaches wherein each upper framing plate 31 comprises a plurality of upper framing plate bearing grooves 33 and/or a plurality of lower framing plate pre-embedded fasteners; the plurality of lower framing plate bearing grooves 33 are provided on an upper framing plate main body at 31.  Per MPEP 2131, when a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  Since Shih teaches the upper framing plate bearing grooves 33 (i.e. one of two structures claimed in the alternative), the claim is considered met. It is further noted any proceeding/dependent claim limitations pertaining to the lower framing plate pre-embedded fasteners will not be given patentable weight as they depend from structure claimed in the alternative. Applicant is advised to positively recite both structures by amending “and/or” to “and” should they seek to capture both structures.  
As per claim 11, Shih teaches wherein each upper framing plate 31 comprises a plurality of upper framing plate bearing grooves 33 (“recesses” – paragraph [0019]) and/or a plurality of as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  Since Shih teaches the upper framing plate bearing grooves 33 (i.e. one of two structures claimed in the alternative), the claim is considered met. It is further noted any proceeding/dependent claim limitations pertaining to the lower framing plate fasteners will not be given patentable weight as they depend from structure claimed in the alternative. Applicant is advised to positively recite both structures by amending “and/or” to “and” should they seek to capture both structures.  



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

8.	Claims 3, 5 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Shih (US Pub. No. 2004/0026853).
As per claim 3, Shih teaches wherein the plurality of lower framing plate bearing grooves 13 are provided on the lower framing plate main body 12, 14 (Fig. 3); the plurality of lower Id.; and the plurality of lower framing plate bearing grooves 13 are arranged at intervals Id. Fig.’s 2-3 show wherein the spacing of the lower framing plate bearing grooves 13 are generally uniformly and equidistantly provided as claimed. Admittedly, the detailed description does not address the spacing in quantitative or qualitative terms. However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984) - MPEP 2144.04, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Here, the spacing of the grooves 13 are shown to be at least substantially uniformly and equidistantly provided as shown in Figures 2-3. One ordinary skilled in the art would recognize, at time of applicant’s effective filing, that the difference in the claimed spacing arrangement and Shih, if any, would not result in different functionality or performance and therefore is obvious in the art in view of Gardner. In both applicant’s invention and Shih, the grooves are spaced to capture the spaced apart operating rods, which themselves are spaced apart to facilitate normal and routine game play. 
As per claim 5, Shih teaches wherein the plurality of upper framing plate bearing grooves 33 are provided on the upper framing plate main body at 31; and the plurality of upper framing plate bearing grooves 33 are arranged at intervals (Fig. 3); the plurality of upper framing plate bearing grooves 33 and the plurality of lower framing plate bearing grooves 13 are aligned to form framing plate through holes (Fig.’s 2-4; paragraph [0019]); the plurality of operating rod components 16 pass through the framing plate through holes (Fig.’s 2-3).  Fig.’s 2-3 show Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984) - MPEP 2144.04, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Here, the spacing of the grooves 33 are shown to be at least substantially uniformly and equidistantly provided as shown in Figures 2-3. One ordinary skilled in the art would recognize, at time of applicant’s effective filing, that the difference in the claimed spacing arrangement and Shih, if any, would not result in different functionality or performance and therefore is obvious in the art in view of Gardner.  In both applicant’s invention and Shih, the grooves are spaced to capture the spaced apart operating rods, which themselves are spaced apart to facilitate normal and routine game play. 
As per claim 12, Shih teaches wherein the plurality of upper framing plate bearing grooves 33 are provided on the upper framing plate main body 31 (Fig. 3); and the plurality of upper framing plate bearing grooves 33 are arranged at intervals; the plurality of upper framing plate bearing grooves 33 and the plurality of lower framing plate bearing grooves 13 are aligned to form a framing plate through hole (Fig.’s 2-4; paragraph [0019]); the plurality of operating rod components 16 pass through the framing plate through holes (Fig.’s 2-3).  Fig.’s 2-3 show wherein the spacing of the plurality of upper framing plate bearing grooves 33 are generally Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984) - MPEP 2144.04, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Here, the spacing of the grooves 33 are shown to be at least substantially uniformly and equidistantly provided as shown in Figures 2-3. One ordinary skilled in the art would recognize, at time of applicant’s effective filing, that the difference in the claimed spacing arrangement and Shih, if any, would not result in different functionality or performance and therefore is obvious in the art in view of Gardner.  In both applicant’s invention and Shih, the grooves are spaced to capture the spaced apart operating rods, which themselves are spaced apart to facilitate normal and routine game play. 

9.	Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US Pub. No. 2004/0026853) in view of Schlaefer (US Pub. No. 2006/0043667). 
As per claim 6, Shih teaches wherein each operating rod component 16 comprises a rod (“bar” – paragraph [0018]), a grip (Fig.’s 2-3); a plurality of puppet components 18 (“players” – paragraph [0022]) are provided on the rod; the grip is provided at one end of the rod.  Admittedly, Shih does not expressly disclose the material of the rod portion of 16. However, the selection of a known material based on its suitability for its intended use supported a prima Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) per MPEP 2144.07.  Here, metal is known to be suitable for its durability and low coefficient of friction. These features would advantageously produce an operating rod that will last a long time and perform its function of gliding and rotating as required by the soccer table game. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select a metal material for the rod portion of the operating rod to take advantage of the suitable properties of metal as previously described. Supplemental to this, analogous art reference Schlaefer teaches such features as an operating rod 22 of metal material is known in the art (paragraph [0023]). The motivation to combine is the same as set forth above in the application of Sinclair. 
Examiner further notes that Shih is silent as to how the grip portion is provided at one end of the rod and thus does not expressly teach a grip fastener. However, examiner cites to analogous art reference Schlaefer for its express teaching of utilizing a grip fastener 220 to facilitate connection of grip 216 to the usable end of operating rod 202 (Fig. 2; paragraph [0023]). Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious utilize a grip fastener for the expected purpose of facilitating quick and easy attachment of the grip to the operating rod. Per KSR, Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results. 
As per claim 10, Shih teaches wherein the puppet components 18 are integral puppets or separable engaged puppets (paragraph [0020]; and the puppet components 18 are human-shaped, humanoid, geometric, or biomimetic (Fig. 2-3).

10.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US Pub. No. 2004/0026853) in view of Schlaefer (US Pub. No. 2006/0043667) and further in view of Tsai (US Pat. No. 6,464,220).
As per claim 7, Shih teaches wherein each operating rod component 16 is placed in a recess of one of the plurality of lower framing plate bearing grooves 13 through a cushioning ring or gasket component 30 (paragraphs [0018], [0021]); after the plurality of upper framing plates 31 cover on the plurality of lower framing plates 12, 14, each upper framing plate 31 and each lower framing plate 12, 14 are fixed by at least one framing plate fastener 32 (paragraph [0019]; Fig.’s 3-4); and buffer members 17 for anti-collision are respectively provided on outer sides of the puppet components 18 closed to the lower framing plates 12, 14 at two sides (Fig. 3; paragraph [0018]). Examiner notes the gaskets 30 are not expressly taught to be a bearing component. However, Tsai, directed to the analogous art of soccer table games, teaches such features as utilizing a bearing component 135 received within recess 123 is known in the art (Fig.’s 8-9; column 3, lines 24-45). Hence, at the time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to incorporate a bearing feature into the soccer table of Shih, for the expected purpose of improving rotation of the rod, which will generate increased force on the soccer table ball. The proposed combination is considered to have a reasonable expectation of success since Tsai shows the bearing positioned within housing portion 120 that has similar structure to gasket portion 30 of Shih. 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Federal Courts have held where the configuration of the claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  MPEP 2144.04. In the instant case, the shape of the different cross sections have not been set forth as critical or significant and is considered a matter of design choice that one ordinary skilled dint he art would find obvious. Tertiary reference Tsai, cited for its teaching of a bearing component, teaches the following to be known in the art: wherein the bearing component is a bearing member 135 for supporting a rotation and movement of a rod (“rotating rod” – column 3, line 24-25); and the bearing component comprises the bearing 135 and/or integral or separated bearing sleeves (Fig.’s 8-9; column 3, lines 24-45). The motivation to combine is the same as stated above. 


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.